PER CURIAM:
Original Proceeding.
Michael Angelo Cantrell, an inmate of the Montana State Prison, appearing pro se, filed with this court a petition wherein he alleged that a detainer had been filed with the warden of the prison by reason of a complaint filed in the Justice Court at Big Timber, Montana; that he sought a speedy trial upon the merits of the charge, and that the same has been denied him.
We are advised that since the filing of this petition the detainer has been withdrawn and the complaint has been dismissed in the Justice Court. For these reasons the relief here sought has already been granted and the matter is now moot.
The relief requested is therefore denied and the proceeding is dismissed.